                      Case 1:05-cr-00621-RJS Document 822 Filed 09/19/19 Page 1 of 1



SEYMOUR J. REISMAN
DAVID H. PEIREZ *
JEROME REISMAN                                                                              SENIOR COUNSEL
MICHAEL J. ANGELO                                                                         HON. JOHN B. RIORDAN
JOSEPH CAPOBIANCO                                     1305 FRANKLIN AVENUE              NASSAU COUNTY SURROGATE
NANCY E. GIANAKOS •                                       PO BOX 119                         (2001-2010)
_________                                         GARDEN CITY, NEW YORK 11530
                                                                                             DANIEI PALMIERI
GLENN S. FORSTNER °                        PHONE (516) 746-7799 | FAX (516) 742-4946   RETIRED NYS SUPREME COURT
LISA A. GIUNTA                                       WWW.REISMANPEIREZ.COM                      JUSTICE
CHERYL BERGER                                                                                 __________

*   MEMBER NY AND FL BAR                                  Direct E-Mail:                      OF COUNSEL
°   MEMBER NY AND NJ BAR                           JReisman@reismanpeirez.com
•   MEMBER NY, NJ AND CT BAR
                                                                                            ROBERT KLUGMAN




                                                                 September 19, 2019

        Honorable Richard J. Sullivan
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                               Re:   United States v. Vilar and Tanaka
                                     Case No. 05-CR-621 (RJS)

        Dear Judge Sullivan:

                      We represent claimants Debra Mayer and Lisa Mayer (the “Mayers”) in the
        above-referenced criminal action. In response to the Court’s September 17, 2019 Order
        (see Dkt. No. 818) concerning, inter alia, our request for an extension of time to file the
        Mayers’ petition for a hearing in an ancillary forfeiture proceeding (see Dkt. No. 813),
        we respectfully join in the letter submitted by the Government today (see Dkt. No. 821).
        Thank you.

                                                                 Respectfully yours,

                                                                 /s/ Jerome Reisman

                                                                 Jerome Reisman

        JR/lg:217881

        cc: All parties (via ECF)
